IN THE SUPREME COURT, STATE OF WYOMING

                                         2015 WY 111

                                                                     April Term, A.D. 2015

                                                                         August 19, 2015

MICHAEL DAVID CORDOVA,

Appellant
(Defendant),

v.                                                     S-15-0113

THE STATE OF WYOMING,

Appellee
(Plaintiff).

         ORDER AFFIRMING THE DISTRICT COURT’S “ORDER OF
                   REVOCATION OF PROBATION”
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief within the time allotted by this Court. Appellant filed this
appeal to challenge the district court’s March 6, 2015, “Order of Revocation of Probation.” In
that order, the district court revoked Appellant’s probation following Appellant’s admission to
alleged probation violations. The district court then imposed a prison sentence for Appellant’s
conviction for felony driving while under the influence of alcohol.

[¶2] On June 22, 2015, Appellant’s court-appointed appellate counsel e-filed a “Motion to
Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400,
18 L.Ed.2d 493 (1967). The next day, this Court entered an “Order Granting Motion for
Extension of Time to File Pro Se Brief.” This Court ordered that, on or before August 6, 2015,
Appellant “may file with this Court a pro se brief specifying the issues [Appellant] would like
this Court to consider in this appeal.” This Court also provided notice that, after the time for
filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to withdraw
and, if appropriate, make a final decision on this appeal.” This Court notes that Appellant has
not filed a pro se brief or other pleading in the time allotted.

[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be granted
and the district court’s “Order of Revocation of Probation” should be affirmed. It is, therefore,
[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel for
Appellant, Michael David Cordova, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the district court’s March 6, 2015, “Order of Revocation of Probation”
be, and the same hereby is, affirmed.

[¶6]   DATED this 19th day of August, 2015.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice